UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1262



KARON ANN PARHAM,

                                              Plaintiff - Appellant,

          versus


W. C. AYSCUE, Executor, the Estate of Gerald
A. Frazier,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-421-5-H)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Lewis Wardlaw Lamar, Lewis
Wardlaw Lamar, Jr., VALENTINE, ADAMS & LAMAR, L.L.P., Nashville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying her post-

judgment motions to accept newly discovered evidence and for entry

of default judgment. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Parham v. Ayscue,

No. CA-96-421-5-H (E.D.N.C. Jan. 22, 1998). We deny Parham’s

motions to produce evidence and command attendance at hearing. We

deny Parham’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2